     Case 3:20-cr-01259-CAB Document 25 Filed 09/03/20 PageID.31 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                    Case No. 20CR1259-CAB
11
                            Plaintiff,            ORDER AND JUDGMENT OF
12                                                DISMISSAL AND BOND
13         v.                                     EXONERATION
14   RICARDO GARCIA-VILLAFUERTE,
15
                            Defendant.
16

17

18        Upon motion of the United States of America and good cause appearing,
19        IT IS HEREBY ORDERED that the Information in the above-captioned case be
20 dismissed without prejudice as to defendant Ricardo Garcia-Villafuerte.

21        IT IS FURTHER ORDERED the bond for the defendant is exonerated.
22

23        IT IS SO ORDERED.
24

25 DATED: September 3, 2020                    ________________________________
                                               HON. CATHY ANN BENCIVENGO
26                                             United States District Judge
27

28
